
	
		V
		111th CONGRESS
		2d Session
		H. R. 5401
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2010
			Mr. Waxman introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Allan Bolor Kelley.
	
	
		1.Permanent resident status for
			 Allan Bolor Kelley
			(a)In
			 GeneralNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Allan Bolor
			 Kelley shall be eligible for issuance of an immigrant visa or for adjustment of
			 status to that of an alien lawfully admitted for permanent residence upon
			 filing an application for issuance of an immigrant visa under section 204 of
			 such Act or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 StatusIf Allan Bolor Kelley
			 enters the United States before the filing deadline specified in subsection
			 (c), he shall be considered to have entered and remained lawfully and shall, if
			 otherwise eligible, be eligible for adjustment of status under section 245 of
			 the Immigration and Nationality Act as
			 of the date of the enactment of this Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumberUpon
			 the granting of an immigrant visa or permanent residence to Allan Bolor Kelley,
			 the Secretary of State shall instruct the proper officer to reduce by 1, during
			 the current or next following fiscal year, the total number of immigrant visas
			 that are made available to natives of the country of the alien’s birth under
			 section 203(a) of the Immigration and Nationality
			 Act or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of the alien’s birth under section
			 202(e) of such Act.
			(e)Denial of
			 Preferential Immigration Treatment for Certain RelativesThe natural parents, brothers, and sisters
			 of Allan Bolor Kelley shall not, by virtue of such relationship, be accorded
			 any right, privilege, or status under the Immigration and Nationality Act.
			
